


109 HR 6292 IH: To provide for competitive status for certain employees

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6292
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To provide for competitive status for certain employees
		  of the Internal Revenue Service.
	
	
		1.Competitive status for
			 certain employees of the Internal Revenue Service
			(a)In
			 generalIf the Internal
			 Revenue Service reduces the number of Estate and Gift Tax Attorney positions
			 (GS–905) in the excepted service below the number of such positions authorized
			 for fiscal year 2006, any employee described under subsection (b) shall acquire
			 competitive status.
			(b)EmployeesAn
			 employee referred to under subsection (a) is any employee—
				(1)who is employed by
			 the Internal Revenue Service in an Estate and Gift Tax Attorney position
			 (GS–905) in the excepted service and would be separated from service as a
			 result of a reduction under subsection (a);
				(2)who is not serving
			 a probationary or trial period;
				(3)who has completed
			 1 year of current continuous service in that position; and
				(4)whose work
			 performance for the past 12 months has been satisfactory.
				(c)Effective
			 dateThis section shall apply to fiscal year 2007 and each fiscal
			 year thereafter.
			
